 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
                                     )
10   Luis Marquez,                   )     SACV 19-01944JVS(KESx)
                                     )
11                                   )     ORDER OF DISMISSAL UPON
                Plaintiff,           )
12                                   )     SETTLEMENT OF CASE
           v.                        )
13                                   )
     Mi Suk Kim, et al,              )
14                                   )
                Defendant(s).        )
15   ____________________________ )
16
           The Court having been advised by the counsel for the parties that the above-
17
     entitled action has been settled,
18
           IT IS ORDERED that this action be and is hereby dismissed in its entirety
19
     without prejudice to the right, upon good cause being shown within 75 days, to reopen
20
     the action if settlement is not consummated.
21
22
     DATED: 12/12/19
23
                                                    ___________________________
24
                                                       James V. Selna
25                                                  United States District Judge
26
27
28
